Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered August 22, 1995, dismissing this action to recover on promissory notes, and bringing up for review an order, same court and Justice, entered August 18, 1995, which granted defendant’s motion for summary judgment on the ground of release, unanimously affirmed, with costs.
Plaintiff’s contention that the promissory notes in issue were never discussed during the settlement negotiations and were not intended to be included in plaintiff’s general release of defendant from, inter alia, "all actions, causes of action, suits, debts, dues, sums of money * * * covenants, contracts, controversies, agreements, [and] promises” is refuted by plaintiff’s correspondence to defendant’s attorney advising "again” of the notes’ amounts, written just two days after execution of the settlement agreement in which the parties agreed to exchange general releases and two days before plaintiff signed the release. As the motion court noted, the release would have contained some indication that the notes were not covered had the parties so intended. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.